DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 2005/0106360) in view of EP 3,231,956 (‘956).

Regarding claim 1, Johnston teaches a condensation management apparatus (Para. [0068]) comprising a first microstructured film (Para. [0025]) having a length between opposing end edges (e.g. see 431 Fig. 7) and arranged to condense water vapor (Para. [0068]) on a substantially vertical surface of a component (see 431, Fig. 7) comprising: channels (56, Fig. 2j) disposed on first and second major surfaces of the first film (see Fig. 2j) to support capillary movement of condensate (Para. [0080]), the channels having a channel axis substantially parallel with a longitudinal axis of the first film (as shown in Fig. 7); and openings in the channels at one or both end edges of the first film (Fig. 2j and 3a-3b) to provide condensate release locations of the first film (Para. [0080]); and a second film (430; Fig. 7)disposed over a portion of the first film (see Fig. 7), the second film attaching the first film to the substantially vertical surface of the component (via the adhesives, Paras. [0057]-[0058] and [0080]).
Johnston does not teach that the longitudinal axis of the first film is tiled at an angle of at least 4 degrees with respect to an axis normal to gravity.
‘956 teaches a water removal system (Para. [0001]) with a longitudinal axis (Fig. 4) tilted at an angle relative to gravity (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Johnston with a tilt relative to gravity as taught by ‘956. While the specific angle is not discussed, it would have been well within the ordinary skill to determine an effective angle as such determinations have been left explicitly to one of ordinary skill by the prior art.

Regarding claim 8, Johnston teaches a condensation management apparatus (Para. [0068]) comprising a first microstructured film (Para. [0025]) having a length between opposing end edges (e.g. see 431 Fig. 7) and arranged to condense water vapor (Para. [0068]) on a substantially vertical surface of a component (see 431, Fig. 7) comprising: channels (56, Fig. 2j) disposed on first and second major surfaces of the first film (see Fig. 2j) to support capillary movement of condensate (Para. [0080]), the channels having a channel axis substantially parallel with a longitudinal axis of the first film (as shown in Fig. 7); and openings in the channels at one or both end edges of the first film (Fig. 2j and 3a-3b) to provide condensate release locations of the first film (Para. [0080]).
Johnston does not teach that the longitudinal axis of the first film is tiled at an angle of at least 4 degrees with respect to an axis normal to gravity.
‘956 teaches a water removal system (Para. [0001]) with a longitudinal axis (Fig. 4) tilted at an angle relative to gravity (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Johnston with a tilt relative to gravity as taught by ‘956. While the specific angle is not discussed, it would have been well within the ordinary skill to determine an effective angle as such determinations have been left explicitly to one of ordinary skill by the prior art.

Regarding claims 2-3, Johnston further teaches that the second film (430) is a microstructured film having first and second major surfaces comprising channels (Fig. 2j; 56) and the second surface comprises an adhesive (Para. [0080]), the channels are dimensioned to support capillary movement of the condensate (Para. [0080]) and have a channel axis substantially parallel with the longitudinal axis of the second film (as shown in Fig. 7) the longitudinal axis of the second film is tilted at an angle of at least 4 degrees with respect tot eh axis normal to the direction of gravity (90 degrees; see Fig. 7).
Regarding claims 6 and 15, Johnston does not discuss the length of the device. It would have been obvious to one of ordinary skill in the art to form the device with any length required by a particular application, including 7 feet, as such a mere change in dimensions is well within the ordinary skill.
Regarding claims 7 and 16, Johnston teaches that the channel widths include 500 microns and less (Para. [0048]).
Regarding claim 9, Johnston further teaches that the film comprises a single microstructured film (see Fig. 2j).
Regarding claim 10, the film comprises an adhesive on a portion of the second major surface that contacts the vertical surface of the component (Para. [0080]).

Regarding claims 11-13, Johnston further teaches a second film (430; Fig. 7) disposed over a portion of the first film (see Fig. 7), the second film attaching the first film to the substantially vertical surface of the component (via the adhesives, Paras. [0057]-[0058] and [0080]; see Fig. 7), per claim 11; wherein the second film comprises channels dimensioned to support capillary movement of condensate on one or both of first and second major surfaces of the second film (see fig. 2j), per claim 12; and the second film is disposed at an angle of at least 4 degrees with respect to the axis normal to the direction of gravity (see Fig. 7; 90 degrees), per claim 13.


Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Wilson (US 2005/0081468).

Regarding claim 17, Johnston teaches a condensation management apparatus (Para. [0068]) comprising a first microstructured film (Para. [0025]) having a length between opposing end edges (e.g. see 431 Fig. 7) and arranged to condense water vapor (Para. [0068]) on a substantially vertical surface of a component (see 431, Fig. 7) comprising: channels (56, Fig. 2j) disposed on first and second major surfaces of the first film (see Fig. 2j) to support capillary movement of condensate (Para. [0080]), the channels having a channel axis substantially parallel with a longitudinal axis of the first film (as shown in Fig. 7); and openings in the channels at one or both end edges of the first film (Fig. 2j and 3a-3b) to provide condensate release locations of the first film (Para. [0080]); the first film (431; Fig. 7) is attached to a substantially vertical surface of the component such that the channel axis of the first channels is normal to a direction of gravity (Fig. 7);
a second microstructured film (432) comprising second channels (56) disposed on at least a first major surface of the second film (see Fig. 2j) and configured to support capillary movement of the condensate (Para. [0080]), the channel axis of the second film is oriented toward a direction of gravity (see Fig. 7).
Johnston does not teach channel axis oriented at a bias angle with respect to a longitudinal axis of the second film or that edge openings of the first and second channels are adjacent and fluidically coupled.
Wilson teaches that it is old and well-known to form components with channels (19) for drainage (Para. [0012]) to be oriented at a bias angle with respect to a longitudinal axis of the structure they are formed on (see Figs. 3a, 3b, 3d) and that it is old and well-known to arrange different sets of channels (19 and 20) such that edge openings of the different channels are coupled to each other (see Figs. 3a-3d).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Johnston with biased channels and channel opening alignment, as taught by Wilson, in order to ensure proper drainage of liquid due to the intersecting nature of the channels.

Regarding claim 18, Johnston, as modified, does not discuss the precise capillary force of the channels nor the relative capillary force of different components, however does disclose that capillary force is a results effective variable (Para. [0061]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the capillary force of each component as such optimization of a known results effective variable is within the ordinary skill in the art.

Regarding claim 19, Wilson further teaches a bias angle between 5 and 30 degrees (Para. [0020]).

Regarding claim 20, Wilson motivates the use of “a wide variety of angles” (Para. [0020]) but leaves the selection of specific angles to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to experiment with any angle as Wilson has provided an explicit direction to do so, including 20 degrees.

Regarding claim 21, each film has an adhesive on the second major surface (Para. [0080]).

Regarding claim 22, Johnston teaches that the channel widths include 500 microns and less (Para. [0048]).

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of ‘956 and Lokkart (US 2007;0289226).
Regarding claims 4 and 14, Johnston teaches that the component defines an opening (Fig. 7; the window) but not that the first film extends into the opening.
Lokkart teaches that it is old and well-known to provide a first film (80) for an opening (Fig. 4; window) which prevents water intrusion and extends partially into the opening (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Johnston with the first film extending at least partially into the opening in order to prevent dripping within the opening, as taught by Lokkart.

Regarding claim 5, Johnston does not discuss the relative dimensions of the two films.
It would have been obvious to one of ordinary skill int eh art at the time of invention to form the two films of Johnston of any relative dimensions required for the desired opening size in a given application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763